IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2675 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 190 DB 2018
                                :
           v.                   :            Attorney Registration No. 81511
                                :
HERCULES PAPPAS,                :            (Out of State)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 23rd day of January, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent’s Petition for Review, and the

Office of Disciplinary Counsel’s response, the Petition for Review is denied. Hercules

Pappas is suspended from the Bar of this Commonwealth for a period of one year and

one day. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs

to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).